Title: From James Madison to George Joy, 22 May 1807
From: Madison, James
To: Joy, George



Dear Sir
Washington May 22. 1807

I duly recd. your favor of Feby. 10.  Not recollecting the precise sentiments which you were induced to communicate first to Mr. Fox and then to Ld. Holland, I can not fully appreciate the step taken.  I know only that I felt the dispositions expressed, that I did not look beyond your own perusal of the letter, and that I am entirely persuaded of the laudable motives which governed the use made of it.  You will I am equally persuaded be sensible that the very consideration which promised advantage from the communication would not permit a repetition.
The Treaty signed with the British Commissrs. has not recd. the approbation of the President.  Full justice is done to the talents & exertions of ours; but the terms admitted on the other side, do not satisfy the expectations on this.  The case of impressments, particularly, having been brought to a formal issue, & having been the primary object of an Extry. Mission, a Treaty could not be closed which was silent on that subject; a subject which, whenever it shall no longer be seen thro’ the mist with which practice enveloped rights, must excite wonder that the patience of the U. S. has remained so long unexhausted.  That an officer from a foreign ship should pronounce any person he pleased, covered by the American flag on the high seas, to be not an Amn. Citizen, but a British subject, & carry his interested decision on the most important of all questions to a freeman, into execution on the spot, is so anomalous in principle, so grievous in practice, and so abominable in abuse, that the pretension must finally yield to sober discussion & friendly expostulation.  Our Commissrs. are accordingly instructed to resume the negociation with a view to cure this and some other essential defects, and to revise several articles into which the British Commissrs. have pressed advantages too unilateral.
It is truly to be desired that the result may establish a perfect cordiality between the two Countries, founded on solid justice & fair reciprocity.  But it is not to be overlooked that so happy a state of things will be of short continuance, if the arrangements on paper be not accompanied with a suppression of the outrages which the British Commanders are in the habit of practising on our shores, and even within our harbors.  Insults have just been recd. which rouse feelings that are only controuled by a confidence that such atrocious conduct will be elsewhere avenged
Will you accept a late statistical publication which contains some interesting views of the progressive faculties of this Country; with assurances of the respect & esteem of Dr. Sir Yr. Obed. Servt.

James Madison

